DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 8, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Acknowledgments
Claims 1, 6-8, 13-15, and 20-32 are pending.
Claims 1, 6-8, 13-15, and 20-32 are examined below.
The Examiner for this application has changed. Please note that the Examiner of record is now Jamie Kucab.
Based on a comparison of the PGPub No. US 2019/0385215 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise 
The notations in the immediately preceding paragraph apply to any future Office actions from this Examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 13-15, and 20-32 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Representative claim 1 recites writing a buying request to a ledger, retrieving a seller quote from the ledger, retrieving a financing product from the ledger, writing a buyer order to the ledger, and writing a financing product confirmation to the ledger, which constitutes a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea (encryption, distributed ledger, computing devices) simply link the abstract idea to a particular technological environment (distributed ledgers). Because the abstract idea is not integrated into a practical application, claim 1 is “directed to” an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements identified above represent only well-understood, routine, and conventional technology (or placeholders for such). Viewing the additional elements as a combination does not add anything further than the individual elements. Therefore, the additional elements in the claim are not sufficient to amount to an inventive concept. Because claim 1 is directed to an abstract idea and fails to recite an inventive concept, it is patent ineligible.
Independent claims 8 and 15 contain limitations similar to claim 1 and are 
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as a user interface, transaction ID and additional computing devices, fail to either integrate the claims into a practical application or add an inventive concept, because they simply narrow the abstract idea or incorporate other aspects of the technological environment of distributed ledgers into the abstract idea. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor constitute an inventive concept, and these claims are also rejected as patent ineligible. 

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 26, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a 
Claims 22, 26, and 30 fail to comply with the written description requirement because the specification does not provide the algorithm or steps/procedures for claimed functions. The algorithm or steps/procedures taken to perform a function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I).
Claims 22, 26, and 30 recite “translating, by the at least one first computing device, the buying request into a format readable by the distributed leger”. The specification does not provide the algorithm or steps/procedures for this function.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 13-15, and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, applicant’s recitation “a public key of an asymmetric key pair associated with a group of registered participants comprising a buyer system, a seller 
Claims 8 and 15 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 8 and 15 are rejected for reasons similar to those discussed above.
Regarding claim 1, the recitation “retrieving … a financing product … the financing product being based at least in part on the seller quote” would have been unclear to a person having ordinary skill at the time of the invention. It is unclear how the history of the creation of the financing product would affect the scope of retrieving that product or any other step in the method.
Claims 8 and 15 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 8 and 15 are rejected for reasons similar to those discussed above.
Regarding claims 22, 27, and 31, the term "related" is a relative term which renders the claim indefinite. The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term "related" is a relative term that only has meaning when used in a comparative context. What range of relation is intended to be included or excluded by the term "related" is not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20-32, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US PGPub 2018/0300741 A1) in view of Ford (US PGPub 2016/0260171 A1).
Leonard discloses as follows (claim limitations have been reordered to the order in which the corresponding method steps would most likely occur):
Claim Number
Claim Limitation
Representative disclosure in Leonard

receiving, via the at least one first computing device, the buying request from a buyer client device
"FIG. 10 is a flowchart diagram of a process 1000 for updating an interface according to some embodiments. At 1002, the user enters specific product information of a purchase interest into a search engine interface at a user device. A processor receives a list of matching products and updates the interface to display a list of matching products. At 1004, the user reviews the product and makes a decision to submit a bid to purchase a product. At 1006, the user, by way of the interface, selects the bid button (e.g. selectable indicia displayed as a visual element on interface) and logs into a user application to proceed with bidding. The products are listed based on bidding criteria which can include, for example, price, value added service, geography, and the bid expiry date. The bid is processed by a processor 

translating, by the at least one first computing device, the buying request into a format readable by the distributed ledger
"bid platform 100 includes ... service implementations for the client APIs" [0078] "client API 1512 creates a bid request smart contract and places the bid request smart contract on the block chain network." [0119]"At 304, bid platform 100 defines the bid scope which includes an active time range for the bid, a user identifier corresponding to the user device 102 or user, product identifier, geographical information, and other data relating to the bid. The bid platform 100 stores a bid event on a 

encrypting, by at least one first computing device, a buying request comprising a buyer identifier (ID), a buying category, and a buying criteria, the buying request being encrypted using a public key of an asymmetric key pair associated with a group of registered participants comprising a buyer system, a seller system, and a financial institution system
"At 304, bid platform 100 defines the bid scope which includes an active time range for the bid, a user identifier corresponding to the user device 102 or user, product identifier, geographical information, and other data relating to the bid." [0073]"bid request can include a product identifier, a user identifier, and bid criteria" [0104]
1,8,15
writing, by the at least one first computing device, the buying request to a distributed ledger comprising a plurality of second computing devices and the at least one first computing device, the plurality of second computing 

6,13,20
wherin the buyer order is written to the distributed ledger in response to receiving the buyer order via one or more interactions with a user interface generated by the at least one first compute device
"FIG. 10 is a flowchart diagram of a process 1000 for updating an interface according to some embodiments. At 1002, the user enters specific product information of a purchase interest into a search engine interface at a user device. A processor receives a list of matching products and updates the interface to display a list of matching products. At 1004, the user reviews the product and makes a decision to submit a bid to purchase a product. At 1006, the user, by way of the interface, selects the bid button (e.g. selectable indicia displayed as a visual element on interface) and logs into a user application to proceed with bidding. The products are listed based on 

retrieving, by the at least one first computing device, a seller quote from the distributed ledger, and the seller quote corresponding to a response to the buying request and comprising a seller ID, the buyer ID, a quote price, and at least one of product information or service information
"At 306, bid platform 100 automatically generates a set of offers from merchants to respond to the bid. The bid platform 100 records offer events on the distributed ledger using the smart contracts." [0073]

generating, via the at least one first computing device, a seller quote notification in response to retrieving the seller quote, the seller quote notification comprising the seller quote; andsending, via the at least one first computing device, the seller quote notification to a buyer client device
"At 308, bid platform 100 updates an interface at user device 1022 indicate the set of offers in response to the bid. Each offer in the set of offers is selectable by a user to complete the purchase transaction for the product." [0073]"The merchant application 710 interacts with smart contracts 712 to create and place offers in response to the bid. Smart contracts 712 interact with the block chain network 714 to notify the user of the received offer." [0106]
1,8,15
retrieving, by the at least one first computing device, a financing product from the distributed ledger, the financing product being based at least in part on the seller quote and comprising a financial institurion ID, the seller ID, the buyer ID, and a financing offer
"The finance request can include a product identifier, a user identifier, bid identifier, offer identifier, merchant identifier, and so on. The finance request can include know your client (KYC) data. In response, at 1010, the processor generates a number of financing offers based on 

writing, by the at least one first computing device, a buyer order to the distributed ledger, the buyer order being in response to the seller quote, and the buyer order comprising the buyer ID, the seller ID, buyer identifying data, and a purchase confirmation
"At 310, bid platform 100 stores and transmits the results file indicating the bid, the set of offers, and a selected offer. The bid platform 100 receives a selected offer of the set of offers. The bid platform 100 stores a purchase event on the distributed ledger, the purchase event indicating the bid event and the selected offer. The bid platform 100 uses the distributed ledger to record events and propagate notifications of bids and offers." [0073]"store a bid event as a block on the distributed ledger, the block indicating a purchaser identifier and a product identifier" [0004]

writing, by the at least one first computing device, a financing product confirmation to the distributed ledger, the financing product confirmation being based at least in part on the financing product, and the financing product confirmation comprising the buyer ID, the seller ID, the financinal institution ID, and a financing product acceptance
"A financial institution 620 can offer financing for the payment 618 using a financing offer 622. The financing offer 622 is also used to instantiate offers 624. The financing offer 622 is also another example bid type 628." [0105]"The user selects a desired finance offer and provides an electronic signature to sign an electronic contract to complete the purchase and financing." [0114]
7,14
wherein the buying request, the seller quote, the financing product, the buyer order, the financing product confirmation, and a payment each comprise a transaction ID.
"bid 612 includes a bid identifier" [0105]


Leonard fails to explicitly disclose encrypting the buying request (claims 1, 8, 15) and querying, by the at least one first computing device, the distributed ledger at a predefined interval to determine whether additional buyer-request related data is stored 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Leonard to include encrypting and periodic querying of Ford in order to achieve the predictable result of increased security and increased utility for a user.

Response to Applicant Arguments/Remarks
Applicant’s argument regarding the 101 rejection due to the claims encompassing an abstract idea withot significantly more have been fully considered, but they are not persuasive. Regarding the argument that this is a technical solution to a technical problem, Applicant cites to [0020] and [0021] of the specification as support. However, the advantages discussed in these paragraphs are advantages conferred by the technological environment into which the abstract idea is being placed (a distributed ledger system), rather than anything unique to Applicant’s invention. Regarding Applicant’s argument that the present claims are integrated into a practical application by the improved security of encryption, this argument fails because it does not improve a technology but rather simply incorporates another aspect of the technological environment of distributed ledgers into the abstract idea. For the above reasons, the 101 rejection due to the claims encompassing an abstract idea without significantly more is maintained, as modified in response to the amendment.
The 112(a) rejection of claims 22, 26, and 30 is maintained as modified in response to Applicant’s amendment.
The 112(b) rejections of the previous Office action are withdrawn in response to Applicant’s amendments
 Applicant’s arguments regarding the prior art rejection are moot in view of the new rejection above.

Conclusion
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699